Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Jeremy Harrison (Reg. # 59,514) on 04 February 2022.
The application has been amended as follows: 
1. (Currently Amended) A method of quantifying wear data on a used well tool, comprising: 
identifying the used well tool based on a solid model file corresponding to the used well tool, wherein the solid model file is stored on a computer system and identifies individual wear parts of the used well tool; 
scanning the used well tool with a scanner and thereby generating a scanned file of the used well tool, the scanner being in communication with the computer system; 
identifying the individual wear parts of the used well tool with a neural network stored on a computer system and trained to identify and classify the individual wear parts of the used well tool;   	aligning the scanned file with the solid model file to obtain an overlay output; 
creating a digital feature on each individual wear part of the scanned file; and   
calculating deviation between the solid model file and the scanned file at each digital feature for the individual wear parts and thereby determining material removed from the individual wear parts of the used well tool, wherein the well tool is a drill bit having a plurality of gauge pads, and wherein 
Claims 1-10, 12-16, 19, 22-23, 25-27 (now renumbered 1-21 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665